 


109 HR 3456 IH: To amend title 28, United States Code, to provide for individuals serving as Federal jurors to continue to receive their normal average wage or salary during such service.
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3456 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 28, United States Code, to provide for individuals serving as Federal jurors to continue to receive their normal average wage or salary during such service. 
 
 
1.Continuation of wages or salary for individuals serving as federal jurors 
(a)Continuation of wages or salarySection 1877 of title 28, United States Code, is amended— 
(1)by redesignating subsection (b) as subsection (c); and 
(2)by inserting after subsection (a) the following new subsection: 
 
(b) 
(1)The employer of a Federal grand or petit juror shall pay to that juror, for each day during which that juror performs duty as a juror, a wage not less than the differential compensation specified in paragraph (2) less the aggregate amount, paid to the juror for that day, of any fees and allowances under section 1871. 
(2)The differential compensation referred to in paragraph (1) means— 
(A)if that juror has a regular employment schedule with that employer, the wage or salary that the juror would have been paid for that day under that schedule but for that juror’s performance of duty as a juror; or 
(B)if that juror does not have a regular employment schedule with that employer, the average daily wage or salary of the juror during the 7-day period ending on the day before the juror first performed duty as a juror. 
(3)For purposes of this subsection, the term employer includes any public or private employer.. 
(b)Significant hardship to employerParagraph (1) of section 1866(c) of title 28, United States Code, is amended by inserting or upon a showing by the employer of the person that payment of differential compensation under section 1877(b) would result in significant hardship to the employer, after inconvenience,. 
 
